DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 1, left element “A1” should read –A2—to be consistent with the specification description of this element on page 9 line 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE 102013217106 to Dippmann et al in view of U.S. Patent No. 6,364,430 to Park.
Regarding Claim 1, Dippmann et al disclose a hydraulic brake system 1 for a vehicle (see Figure 1) having most all the features of the instant invention including:  a brake master cylinder 4, a plurality of wheel brakes 8-11, a hydraulic unit (see Figure 1 and the dashed box therein) comprising at least one brake circuit 2,3 configured to modulate brake pressure in the wheel brakes 8-11 (see paragraph 0015 of the examiner provided translation), and a bistable solenoid valve 13 assigned to each wheel brake 8-
However, Dippmann et al do not disclose a hydraulic force which is brought about by way of the enclosed brake pressure having a seat-opening effect in the bistable solenoid valve. 
Park is relied upon merely for his teachings of a bistable solenoid valve 100 having a hydraulic force (see Figure 5 and the arrows extending up towards ball 105a) which is brought about by way of the enclosed brake pressure having a seat 111a opening effect in the valve (see column 7 lines 13-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have enabled the bistable solenoid valve of Dippmann et al to bring about a hydraulic force which is brought about by way of the enclosed brake pressure having a seat-opening effect in the bistable solenoid valve as taught by Park in order to enable the brake pressure to be more stably supplied through the valve so that the pressure impact and noise occurring in the valve can be greatly reduced and more effective braking can be realized. 
Regarding Claim 2, Dippmann et al., as modified (i.e., in the Park reference), further disclose that the bistable solenoid valve 100 has a positive pressure function 
Regarding Claim 3, Dippmann et al., as modified, further disclose that in the currentless closed position of the valve 100, a predefinable spring force (i.e., the force from spring 107 of Park) acts in a seat-closing manner counter to the hydraulic force (i.e., the force shown in Figure 5 as the arrows extending up towards ball 105a, as described in column 7 lines 13-25 of Park).
Regarding Claim 4, Dippmann et al., as modified, further disclose that the first threshold value of the positive pressure function for the enclosed brake pressure can be (i.e., is capable of being) set via the predefinable spring force (i.e., the spring force from spring 107 of Park).
Regarding Claim 6, see Claim 1 above.
Regarding Claim 7, see Claim 2 above.
Regarding Claim 8, Dippmann et al., as modified, further disclose that the first threshold value corresponds to a maximum permitted enclosed brake pressure in the corresponding wheel brake, the first threshold value being set via the predefined seat-closing force (i.e., via spring 107 of Park) which acts counter to the hydraulic force (i.e., the force shown in Figure 5 of Park with the arrows extending up towards ball 105a) and corresponds to a hydraulic force which acts in the case of the maximum permitted enclosed brake pressure and is calculated from the enclosed brake pressure and a 
Regarding Claim 9, Dippmann et al., as modified, further disclose measuring the brake pressure which is enclosed in the wheel brake 8-11 (see paragraph 0027 of the examiner provided translation of Dippmann et al).

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,556,175 to Hayakawa et al., PG Publication No. 2016/0298786 to Suzuki, PG Publication No. 2017/0261113 to Sato, PG Publication No. 2018/0340625 to Kurz et al., PG Publication No. 2019/0178409 to Kurz et al., PG Publication No. 2020/0055509 to Stahr et al., U.S. Patent No. 10,994,717 to Stahr et al., and PG Publication No. 2021/0078554 to Baehrle-Miller et al all disclose hydraulic brake systems for vehicles similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        02/23/22